Citation Nr: 0717626	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran retired from active duty in January 1993 with 
almost 30 years active duty.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
bilateral hearing loss and tinnitus because new and material 
evidence has been received to reopen the claims. 

The RO subsequently reopened the veteran's claim of 
entitlement for service connection for bilateral hearing loss 
in a March 2004 statement of the case, but determined that 
service connection was not warranted.  

The veteran testified at a June 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1993, the RO denied service connection for 
bilateral hearing loss and tinnitus.

2.  Evidence received since the May 1993 rating decision 
relates to an unestablished fact necessary to substantiate 
claims for service connection for bilateral hearing loss and 
tinnitus.

CONCLUSIONS OF LAW

1.  Evidence received subsequent to the May 1993 rating 
decision is new and material; a claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2006).

2.  Evidence received subsequent to the May 1993 rating 
decision is new and material; a claim for service connection 
for tinnitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The November 2002 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  However, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the May 1993 
rating decision.  Although VA did not provide the veteran 
with adequate notice in regard to new and material evidence, 
in light of the Board's favorable decision on that issue, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Kent v. Nicholson, No. 04-181 (U. S. 
Vet. App. Mar. 31, 2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date.  However, in 
the present case, the RO can address any such notice defects 
on remand.      

The veteran's service medical records, VA treatment records, 
lay statements, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  The evidence 
must be both new and material; if the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened. Smith v. West, 12 Vet. App. 312 (1999).  

Evidence may be new and material where it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even if it does 
not warrant revision of a previous decision.  Hodge v. West, 
155 F.3d 1356 (1998).  If the Board determines that the 
evidence submitted is new and material, it must reopen the 
case and evaluate the appellant's claim in light of all the 
evidence.  Justus v. Principi, 3 Vet. App. at 512.

The RO reopened the veteran's claim of entitlement for 
service connection for bilateral hearing loss in a March 2004 
statement of the case, but determined that service connection 
was not warranted.  The Board believes that the RO was 
ultimately correct in reopening the veteran's claim for 
service connection, nevertheless, the Board must address the 
issue of new and material evidence.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Stating that the Board 
is required to determine whether new and material evidence 
has been presented before it can reopen a claim and re-
adjudicate service connection or other issues going to the 
merit).  

The RO previously considered and denied the veteran's claim 
for service connection for hearing loss and tinnitus in an 
unappealed May 1993 rating decision.  In that decision, the 
RO denied the veteran's initial claim for service connection 
because a hearing loss disability was not shown by the 
evidence of record at that time.  An April 1993 VA 
examination did not reflect a hearing loss disability at that 
time.  Service connection for tinnitus was denied because it 
was not shown to have been incurred or aggravated in service.

The Board notes that service medical records show that the 
veteran had an increase in hearing loss during service.  The 
veteran's service medical records did not reflect a hearing 
loss disability for VA purposes; however, hearing loss was 
noted in the service medical records.  See 38 C.F.R. § 3.385.  

The veteran's November 1962 enlistment examination did not 
reflect any hearing loss.  Whispered voice testing was 15/15 
bilaterally.  

On the authorized audiological evaluation in March 1963, 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)

The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses. 

The March 1963 audiological evaluation report noted that the 
veteran had noise exposure related to jet aircraft, and that 
his job was as an instrument repairman.  The report further 
noted that ear protection was not worn.

On the authorized audiological evaluation in April 1970, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
5
0
0
0

On the authorized audiological evaluation in April 1971, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On the authorized audiological evaluation in March 1974, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
15
5
10
20
15

The examiner noted that the veteran had hearing loss in the 
left ear, minimal, non-disqualifying.

On the authorized audiological evaluation in May 1974, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
20
LEFT
10
0
0
10
10

On the authorized audiological evaluation in April 1975, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
20
LEFT
5
5
5
10
10






On the authorized audiological evaluation in April 1978, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
10
5

On the authorized audiological evaluation in April 1979, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
0
0
0
10
15

On the authorized audiological evaluation in October 1986, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
25
LEFT
10
5
5
15
15

The examiner noted that the veteran had mild, high frequency 
hearing loss.  It was recommended that the veteran wear 
hearing protection in hazardous noise areas. 

Evidence received subsequent to the May 1993 rating decision 
includes a September 2001 VA audiology report, a September 
2002 VA audiology consultation, a June 2004 lay statement, 
and the veteran's June 2006 Board hearing testimony.  This 
evidence is new in that it had not been previously submitted.  

A September 2001 VA audiology report diagnosed the veteran 
with sensorineural hearing loss; graphs of the veteran's 
audiological evaluation were associated with the report.  A 
September 2002 VA audiology consultation noted a history of 
military and industrial noise exposure.  The veteran reported 
bilateral high pitched tinnitus. The audiologist stated that 
a handicapping degree of sensorineural hearing loss was 
documented.  Speech discrimination ability was 72 percent 
bilaterally; the audiologist did not indicate if the speech 
recognition scores were assessed with the Maryland CNC Test.  
See 38 C.F.R. § 3.385.  In a June 2004 lay statement, the 
veteran reported that he had extensive exposure to engine 
noise in service because one of his duties involved running 
engines at high RPMs to test the various instruments in the 
cockpit of the aircraft.  He submitted certificates of 
training in support of his contention, showing that he was 
certified as an instrument repairman in service.  During a 
June 2006 Board hearing, the veteran indicated that he was 
first made aware of his hearing loss during a 2001 VA 
examination, and that he had tinnitus at that time. He 
reported that his hearing loss had increased. The veteran 
also indicated that his tinnitus started while he was on 
active duty, early in his career. 

The Board finds that the new evidence submitted is material 
in that it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge v. West, 155 F.3d 1356 (1998).  The 
veteran's September 2001 and September 2002 audiology reports 
indicate that he has currently diagnosed sensorineural 
hearing loss, bilaterally, that may constitute a current 
hearing loss disability for VA purposes.  The veteran's lay 
statement and hearing testimony reflect complaints of 
tinnitus in service and lends support to the credibility of 
the veteran's claims of loud noise exposure in service.    

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claims.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
has submitted new and material evidence sufficient to reopen 
a claim of entitlement to service connection for tinnitus.  
However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the veteran's claim.

C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss and tinnitus. 


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only, the appeal 
is granted. 

The claim of entitlement to service connection for tinnitus 
is reopened, and to this extent only, the appeal is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

As noted above, service medical records show that the veteran 
had a discernible increase in his hearing loss noted on 
periodic medical examinations.  The veteran's September 2001 
and September 2002 audiological evaluations indicate that the 
veteran may have a current hearing loss disability.  Puretone 
thresholds, however, were not reported on the audiological 
evaluations, and the Board may not interpret the graphical 
data included with the September 2001 examination report.  
See Kelly v. Brown, 7 Vet. App. 471, (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Thus, the Board finds 
that a VA audiological examination is necessary to determine 
if the veteran's has a current hearing loss disability in 
accordance with 38 C.F.R. § 3.385 and tinnitus; and to 
determine the etiology of any diagnosed bilateral hearing 
loss and tinnitus.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2. The veteran should be afforded a VA 
audiological examination to determine the 
current severity of the veteran's hearing 
loss and to determine if bilateral 
hearing loss and tinnitus were incurred 
in or aggravated by service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should state 
whether it is at least as likely as not 
that bilateral hearing loss was incurred 
in service.  The examiner should state 
whether it is at least as likely as not 
that tinnitus was incurred in service.  
The examiner should provide a rationale 
for his or her opinion with references to 
the contemporaneous record where 
indicated.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


